DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-13, 15-26 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
In claim 1,
“a second layer coupled to the first layer, the second layer electrically controlled to display visual imagery on the window, wherein the second electrically controlled layer is coupled to an inside surface of the first layer;
a window control processing unit configured to control the state of the first layer to at least partially block ambient light from an exterior of the vehicle system based on brightness of the visual imagery of the second layer;




The prior art does not disclose:
In claim 12,
“controlling visual imagery output of a second layer of the window system, wherein the second layer

controlling, at a window control processing unit, the light transmission state of the first layer to at least partially block ambient light from an exterior of the vehicle based on brightness of the visual imagery output of the second layer, and
receiving at least a portion of power from a solar energy source for controlling the first layer and the second layer.”
The prior art does not disclose:
In claim 18,
“the electrically controlled tint-able window, the window comprising a first layer electrically controlled to tint between opaque states and a second layer electrically controlled to display visual imagery, wherein the second layer is coupled to an inside surface of the first layer;
a window control processing unit configured to control the state of the first layer to at least partially block ambient light from an exterior of the vehicle system based on brightness of the visual imagery of the second layer; and
a solar energy collector coupled to the window for providing at least a portion of energy for operation of the window.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful a window system for use in a vehicle.

Conclusion
The prior art (US 20190303640) , (US 20190317458) made of record and not relied upon is considered pertinent to applicant's disclosure. 


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666